Title: Preface to a Manuscript on Bacon’s Rebellion, 10 March 1804
From: Jefferson, Thomas
To: 


               
                  on or before 10 Mch. 1804
               
               The Original Manuscript, of which the following is a copy, was communicated to me by Mr. King, our late Minister Plenipotentiary at the court of London, in a letter of Dec. 20. 1803. the transaction which it records, altho’ of little extent or consequence, is yet marked in the history of Virginia as having been the only rebellion or  insurrection  which took place in the colony during the 168 years of it’s existence preceding the American revolution; and one hundred years exactly before that event. in the contest with the house of Stuart it only accompanied the steps of the mother country. the rebellion of Bacon has been little understood, it’s cause & course being imperfectly explained by any authentic materials hitherto possessed. this renders the present narrative of real value. it appears to have been written by a person intimately acquainted with it’s origin, progress and conclusion, 30 years after it took place, when the passions of the day had subsided and reason might take a cool & deliberate review of the transaction. it was written too, not for the public eye but to satisfy the desire of a minister Ld. Oxford; and the candor & simplicity of the narration cannot fail to command belief. on the outside of the cover of the MS. is the No 3947 in one place, and 5781 in another. very possibly the one may indicate the place it held in Ld. Oxford’s library and the other it’s number in the catalogue of the bookseller, to whose hands it came afterwards; for it was at the sale of the stock of a bookseller that Mr. King purchased it.
               To bring the authenticity of this copy as near to that of the original as I could, I have most carefully copied it with my own hand. the pages and lines of the copy correspond exactly with those of the original. the orthography, abbreviations, punctuation interlineations and incorrectnesses are preserved, so that it is a fac simile except as to the form of the letters. the orthography & abbreviations are evidences of the age of the writing.
               The author says of himself that he was a planter (pa. 20.) that he lived in Northumberland (3.) but was elected a member of the assembly of 1676. for the county of Stafford (20) Colo. Mason being his colleague (21. 45.) of which assembly Colo. Warner was Speaker (61.) that it was the first and should be the last time of his medling with public affairs (49) and he subscribes the initials of his name T. M. whether the records of the time (if they still exist) with the aid of these circumstances, will shew what his name was, remains for further enquiry.
            